 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                     No. CR-18-00100-003-TUC-JGZ (LAB)
10                 Plaintiff,                       ORDER
11    v.
12    Juan Carlos Melendez-Fernandez,
13                 Defendant.
14
15         Movant Juan C. Melendez-Fernandez, who is confined at the Federal Bureau of
16   Prisons in Tucson, Arizona, filed a pro se Motion for Sentence Relief under the Federal
17   Prison Bureau Non-Violent Offender Relief Act of 2003, H.R. 3575. (Doc. 122.) H.R.
18   3575 was a bill introduced in Congress to amend 18 U.S.C. § 3624. That bill was never
19   enacted. Accordingly,
20         IT IS ORDERED that Movant’s Motion for Sentence Relief under the Federal
21   Prison Bureau Non-Violent Offender Relief Act of 2003, H.R. 3575 (Doc. 122) is
22   DENIED.
23   //
24   //
25   //
26   //
27   //
28   //
 1         The Clerk of Court is directed to mail a copy of this Order to Movant at the
 2   following address:
 3                             Federal Bureau of Prisons
                               8901 S. Wilmot Rd.
 4                             Tucson, AZ 85756
 5         Dated this 20th day of March, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
